34.170; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.34840,
                  844 (2004), and we therefore
                             ORDER the petition DENIED.'



                                                     .2a
                                                     arraguirre




                                                    Saitta




                                                    Pickering




                  cc: Hon. James Crockett, District Judge
                       Enenstein Ribakoff La Vina & Pham
                       Kung & Brown
                       Eighth District Court Clerk




                        'We deny as moot the request for a stay and lift the temporary stay
                  entered in this matter on August 13, 2015.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    ea